Citation Nr: 0917430	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for the service-connected lumbar spine strain, with diffuse 
spondylosis (low back disability).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active military service from August 1982 to 
August 2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 RO rating decision 
that granted service connection and assigned an initial 
rating of 10 percent disabling.  

In July 2003, the RO increased the evaluation of the 
Veteran's low back disability to 20 percent disabling, and in 
a March 2006 the Board increased the initial evaluation for 
the service-connected low back disability from 20 percent to 
40 percent.  

The Veteran thereupon appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court), contending 
that an initial rating higher than 40 percent should be 
assigned.  

In August 2006 the Court granted a Joint Motion of the 
parties to vacate the portion of the Board's decision that 
denied an initial evaluation of 40 percent and to remand the 
matter back to the Board for further consideration.  

In January 2007 and March 2008, the Board remanded the case 
to the RO for actions in compliance with the Court's order.  

As the issue on appeal before the Board involves a request 
for higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  




FINDINGS OF FACT

The service-connected low back disability is not productive 
of pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent pain, nor is 
the disability productive of unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine or intervertebral disc syndrome manifested by 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months or separately ratable 
neurological deficit.  


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating in excess of 40 percent for the service-connected low 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5292, 5293 (2002), Diagnostic Code 5293 
(2003), Diagnostic Codes 5237, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In letters dated in October 2003, February 2007, and April 
2008, the RO provided the Veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including 
notice that a disability rating and effective date will be 
assigned if the claim is granted, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), and including notice regarding his 
increased-compensation claim for his low back disability, see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)..  

The Veteran was also generally invited to send information or 
evidence to VA that may support his claim, was advised of the 
basic law and regulations governing his claim, the basis for 
the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the Veteran's behalf.  

In this regard, the Board notes that, with respect to the 
Veteran's increased rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the Veteran's claim for an initial higher disability rating 
for his service-connected low back disability; and under the 
circumstances, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service records, post-
service medical and treatment records, VA examinations, and 
statements submitted by the Veteran and his representative in 
support of the claim.  The Board also notes that this matter 
has been remanded twice for further development.  

In this regard, the Board notes that this matter was remanded 
in March 2008 so that EMG/NCV studies, that were ordered in 
September 2007, could be associated with the Veteran's claims 
file, and so that the September 2007 examiner could issue an 
addendum to the September 2007 examination report detailing 
whether the Veteran has an objective neurological disorder 
that is causally related to the service-connected spine 
disorder.  

If the EMG/NCV study ordered in September 2007 was not 
available for the examiner's review, or was not performed as 
ordered, the Board requested that the Veteran be scheduled 
for such a study, following which the examiner should review 
the study and provide the addendum opinion required.  

In response to the Board's March 2008 remand, the RO 
contacted September 2007 examiner who noted that the Veteran 
had been scheduled for an EMG in October 2007, but failed to 
report for this examination.  

The RO then scheduled to the Veteran for an additional 
examination in compliance with the Board's March 2008 remand 
instructions.  This examination was scheduled for September 
2008.  The Veteran cancelled this examination, indicating 
that he was not going to be in the States at the time.  

A note in the Veteran's claims file also indicated that the 
Veteran did not wish to be rescheduled for an additional 
examination.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  

Therefore, under the circumstances of this case, VA has 
satisfied its duty to assist the Veteran in this case.  
Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Entitlement to an initial evaluation in excess of 40 
percent for lumbar spine strain, with diffuse spondylosis.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In addition, the General Counsel of VA has held that where a 
law or regulation changes during the pendency of a claim for 
a higher rating, the Board must first determine whether the 
revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  

If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Because the Veteran's claim involves the propriety of the 40 
percent evaluation dated from before September 2002, the 
Board notes that both the prior and revised Diagnostic Codes 
applicable to the Veteran's back condition will be reviewed 
in connection with this claim.  Prior to analyzing, the back 
claim, the Board will quickly outline the relevant criteria 
hereinbelow.  

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  

A 40 percent rating under this code requires that the 
disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  

The Veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.  

Finally, the Veteran's disability may also be evaluated under 
Diagnostic Code 5293, which was in effect prior to September 
23, 2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for intervertebral disc syndrome where the 
disability is mild; a 20 percent evaluation is warranted 
where the disability is moderate with recurring attacks; and 
a 40 percent evaluation is warranted where the disability is 
severe with recurring attacks and intermittent relief.  

A 60 percent evaluation is warranted where the disability is 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and with little 
intermittent pain.  

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  

Under these rating criteria (renumbered as Diagnostic Code 
5243 after September 2003) the evaluation of intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
made either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least 
one week but less than two week during the past 12 months, a 
minimum 10 percent rating is warranted.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  

If there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.  

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.  

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003).  These later revisions provide a general new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243.  

Under these new regulations, intervertebral disc syndrome, 
renumbered as Diagnostic Code 5243, may be evaluated under 
this new general rating formula after September 2003 or under 
the rating criteria for incapacitating episodes made 
effective September 23, 2002, as set forth hereinabove.  

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater 
that 30 degrees but not greater that 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater that 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar 
spine, and 

a 100 percent evaluation is warranted where there 
is unfavorable ankylosis of the entire spine. 

Here, the Veteran's low back disability is currently 
evaluated as 40 percent disabling under Diagnostic Code 5295.  

The medical evidence in this case consists of several VA 
examinations and post-service treatment records.

A February 2002 QTC examination indicated that the Veteran 
reported having symptoms of pain, weakness, fatigue, lack of 
endurance and stiffness.  He could not bend over quickly or 
touch his toes.  He had difficulty mowing the lawn and had to 
be careful with walking or climbing.  He reported that the 
severity of his symptoms was "horrible."  The Veteran 
stated that "everything" could bring on a flare-up.  

On examination, the Veteran's lumbar spine had painful motion 
in all directions.  There was muscle spasm in the 
paravertebral musculature of the lumbar spine, the right 
greater than the left, with tenderness.  There was no 
weakness noted.  Straight leg resting was negative on the 
left and on the right for signs of descending pain down the 
back of the leg.  However, at 60 degrees of elevation of the 
straight right leg, the Veteran noted an ascending pain 
originating in the right calf area and radiating upward 
toward the buttocks.  

The lumbar spine range of motion was reduced, with flexion to 
60 degrees, extension to 5 degrees, right and left lateral 
rotation to 15 degrees, and right and left rotation to 10 
degrees.  There was pain at the extremes of all of the ranges 
of motion.  

The range of motion of the lumbar spine was limited by pain, 
but not by fatigue, weakness, lack of endurance, or 
incoordination.  

The February 2002 QTC X-ray report indicates that the Veteran 
had minimal diffuse lumbar spondylosis.  The diagnosis was 
that of lumbar spine strain with diffuse spondylosis and with 
residuals.  

The examiner noted that the Veteran's usual occupation and 
daily activity were primarily limited by his low back and 
right leg conditions.  It was noted that the Veteran had 
great difficulty performing physical activities at work, 
physical fitness tests and performing physical activities 
outside of work, and his normal daily activities of walking, 
climbing stairs, and sitting or standing also aggravated his 
condition.  

A June 2003 VA MRI report indicates that the lumbosacral 
spine was examined.  The MRI showed evidence of spinal 
stenosis at the L4-L5 level.  It was noted that the spinal 
stenosis was secondary to facet joint disease and a bulging 
disc.  There was no evidence of acute disc herniation.  The 
impression was that of spinal stenosis at the L4-L5 level.  

A December 2003 private medical report indicated that the 
Veteran was seen for various conditions, to include low back 
pain.  It was noted that MRI of the lumbosacral spine showed 
lumbar stenosis at L4-5, and MRI of the cervical spine showed 
multilevel spondylosis and degenerative disc disease.  

A November 2003, a QTC examination indicated that the Veteran 
had extreme pain in his legs and lower back in the morning.  
He had trouble walking due to the pain, and his range of 
motion was constantly reduced.  He had problems bending and 
tying his shoes due to pain, fatigue and weakness.  

The Veteran stated that he had constant pain everyday for 
about 14 hours a day.  It also was noted that the Veteran had 
functional impairment resulting from his spine condition, as 
he could not do any lifting, stand for a long time, climb 
stairs or mow the lawn.  It was noted that the Veteran had 
lost about two months time from work due to his back 
condition.  

On examination, the Veteran's posture and gait were normal.  
The thoracolumbar spine examination indicated no radiation of 
pain on movement.  There was moderate muscle spasm and 
tenderness in the bilateral spinal region.  Straight leg 
raising test was negative, bilaterally.  There was flexion in 
the lumbar spine to 50 degrees, extension to 10 degrees, 
right and left lateral flexion to 20 degrees, and right and 
left rotation to 30 degrees.  

The range of motion was additionally limited by pain and 
fatigue, but not by weakness, lack of endurance or 
incoordination.  There was no ankylosis of the spine.  The 
examiner stated that the Veteran did not have intervertebral 
disk syndrome.  

It was noted that the Veteran did not have symptoms of 
radiation of pain from the lower back to the left hip and the 
feet.  There was no bowel, bladder or erectile dysfunction.  
The neurological examination showed that the peripheral 
nerves were involved, with decreased sensation to light touch 
on the plantar surfaces of the bilateral feet.  Sensory and 
motor function was normal in the upper extremities.  

In the lower extremities, the Veteran's motor function was 
normal.  Sensory function in the lower extremities was 
abnormal, with decreased sensation to light touch on the 
plantar surfaces of the first and second toes, bilaterally.  
Knee and ankle reflexes were 2+, bilaterally.  The X-ray 
studies of the lumbar spine indicated degenerative arthritic 
changes and spondylosis.  

The VA examiner stated that the Veteran's diagnosis should be 
changed to lumbar spine degenerative arthritis, spondylosis 
and worsening muscle strain.  The examiner stated that the 
Veteran was able to engage in his current occupation and was 
able to perform some, but not all activities of daily living 
due to his conditions.  

The Veteran was again examined by VA in September 2007.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination.  The medical 
history was noted.  

The examiner noted a repeat MRI of the Veteran's back dated 
in October 2005 that showed right-sided disk protrusions at 
L4-5 and L5-S1 with borderline spinal stenosis at L4-5.  

The Veteran had complaints of continuous low back pain, 
radiating down both legs to the ankles.  He was noted to have 
good strength in the legs, but was also noted to have 
throbbing and tingling sensation in the lower legs at times.  
The Veteran denied bladder or bowel dysfunction, but did note 
nocturia x 3.  

The X-ray studies showed findings of mild degenerative 
disease and dextroscoliosis.  On examination, the Veteran's 
gait was indicated to be normal with good tandem and no 
assistive devices.  Motor strength was 5/5 except 5-/5 in the 
right iliopsoas secondary to limited effort due to pain.  
Tone and bulk were indicated to be normal, and light touch, 
pin, and vibratory sensation was intact throughout, including 
feet and toes.  Deep tendon reflexes were 2+ throughout, 
including Achilles, with bilateral downgoing plantar 
reflexes.  Straight leg raising was positive at 45 degrees 
bilaterally.  

The examiner noted percussion tenderness over the lower 
lumbar spine.  Range of motion of the lumbar spine was found 
to be 60 degrees flexion, 15 degrees flexion, 15 degrees 
right and left lateral flexion, and 30 degrees right and left 
rotation, with pain in all directions of movement.  
Repetitive flexion and extension of the lumbar spine did not 
increase pain and did not affect strength, coordination, or 
sensation.  

The examiner indicated, that with respect to Deluca 
requirements, it would be speculative to comment further as 
to the range of motion, fatigability, incoordination, pain or 
flare-ups beyond what was described.  The Veteran was 
diagnosed with chronic low back pain and lumbar radiculopathy 
secondary to herniated disks at L4-5 and L5-S1.  The examiner 
stated that there was no evidence of sensory loss in 
examination.  

Based on the foregoing, the Board finds that an evaluation in 
excess of 40 percent for the service-connected low back 
disability is not warranted at any time during the course of 
the appeal.  

In order to warrant an evaluation in excess of 40 percent 
under Diagnostic Code 5293, in effect prior to September 23, 
2002, the disability must be pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and with little intermittent pain.  
The evidence in the claims file does not support a higher 
evaluation under these criteria.  

A maximum 60 percent evaluation is also available under 
revised Diagnostic Code 5293, effective on September 23, 2002 
(renumbered as Diagnostic Code 5243 after September 2003).  
Under this code, the higher evaluation is for application if 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  In this case, 
there is no evidence of incapacitating episodes. 

Finally, effective on September 26, 2003, additional 
substantive changes were made to the criteria for evaluating 
spine disorders.  Under these criteria, an evaluation in 
excess of 60 percent is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine or for 
unfavorable ankylosis that would involve the entire spine.  
There is no evidence of ankylosis of the spine in this case.  

Additionally, associated neurological abnormalities are for 
evaluation separately.  In this regard, the Board notes that 
the September 2007 examination diagnosed lumbar radiculopathy 
secondary to herniated disks at L4-5 and L5-S1.  But the 
examiner also indicated that that there was no evidence of 
sensory loss in examination.  

In addition, the November 2003 examiner noted that the 
Veteran did not have symptoms of radiation of pain from the 
lower back to the left hip and the bilateral feet.  And while 
this examiner noted that the Veteran's peripheral nerves were 
involved, with decreased sensation to light touch on the 
plantar surfaces of the bilateral feet, in the lower 
extremities, motor function was noted to be normal and no 
separate neurological disability of the lower extremities was 
diagnosed related to his service-connected low back 
disability.  

The Board also notes here that an evaluation in excess of 40 
percent is not available under the prior Diagnostic Code 5295 
and 5292, as 40 percent is the maximum evaluation available 
under these codes.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  

In this case, the Board notes that the February 2002 
examination found that the Veteran's range of motion of the 
lumbar spine was limited by pain, but not by fatigue, 
weakness, lack of endurance or incoordination.  

In addition, the November 2003 examiner found that the 
Veteran's range of motion was additionally limited by pain 
and fatigue, but not by weakness, lack of endurance or 
incoordination.  And the September 2007 examiner found that 
repetitive flexion and extension of the lumbar spine did not 
increase pain or affect strength, coordination or sensation.  

Based on the foregoing, the Board finds that the medical 
evidence does not show evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the examinations.  Therefore, the Board holds that a 
higher evaluation in consideration of DeLuca and applicable 
VA code provisions is not warranted.  See also 38 C.F.R. § 
4.7.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the service-connected 
disability so as to warrant assignment of a higher evaluation 
on an extraschedular basis.  

In this regard, the Board notes that there is no showing that 
the Veteran's disability has resulted in marked interference 
with employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  

In the absence of evidence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An initial evaluation in excess of 40 percent for the 
service-connected lumbar spine strain, with diffuse 
spondylosis, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


